Case 20-10343-LSS   Doc 3265-16   Filed 05/06/21   Page 1 of 14




                                   Exhibit 15
Case 20-10343-LSS   Doc 3265-16   Filed 05/06/21   Page 2 of 14
Case 20-10343-LSS   Doc 3265-16   Filed 05/06/21   Page 3 of 14
Case 20-10343-LSS   Doc 3265-16   Filed 05/06/21   Page 4 of 14
Case 20-10343-LSS   Doc 3265-16   Filed 05/06/21   Page 5 of 14
Case 20-10343-LSS   Doc 3265-16   Filed 05/06/21   Page 6 of 14
Case 20-10343-LSS   Doc 3265-16   Filed 05/06/21   Page 7 of 14
Case 20-10343-LSS   Doc 3265-16   Filed 05/06/21   Page 8 of 14
Case 20-10343-LSS   Doc 3265-16   Filed 05/06/21   Page 9 of 14
Case 20-10343-LSS   Doc 3265-16   Filed 05/06/21   Page 10 of 14
Case 20-10343-LSS   Doc 3265-16   Filed 05/06/21   Page 11 of 14
Case 20-10343-LSS   Doc 3265-16   Filed 05/06/21   Page 12 of 14
Case 20-10343-LSS   Doc 3265-16   Filed 05/06/21   Page 13 of 14
Case 20-10343-LSS   Doc 3265-16   Filed 05/06/21   Page 14 of 14
